     Case 5:19-cv-00103-DCB-MTP Document 216 Filed 09/07/21 Page 1 of 7



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           WESTERN DIVISION


RAYMOND JAMES TRUST, N.A., TRUSTEE
OF E.C. CARE TRUST, A LOUISIANA TRUST                          PLAINTIFF

v.                              CIVIL ACTION NO: 5:19-CV-103-DCB-MTP

NATCHEZ HOSPITAL COMPANY, LLC d/b/a
MERIT HEALTH NATCHEZ (NHC) formerly
d/b/a NATCHEZ REGIONAL MEDICAL
CENTER, formerly NATCHEZ COMMUNITY
HOSPITAL, L.L.C., MELISSA JONES, M.D.,
JENNIFER RUSS, M.D., DANITA WEARY, M.D.,
BONNIE VINES, R.N., LAURA USNIK, R.N.,
PATRICIA CALVIN, R.N., AND JOHN AND
JANE DOES A; B; C; D; and E                                  DEFENDANTS



                     ORDER AND MEMORANDUM OPINION

      This matter is before the Court on a Motion for Partial

Summary Judgment Regarding Lack of Transfer for Hypothermic

Treatment [ECF No. 129](the “Motion”) filed by Defendants

Natchez Hospital Company, LLC d/b/a Merit Health Natchez (NHC)

formerly d/b/a Natchez Regional Medical Center, formerly d/b/a

Natchez Community Hospital, L.L.C. (the “Hospital”), Bonnie

Vines, R.N., Patricia Calvin, R.N., and Laura Usnik, R.N.

(collectively, the “Moving Defendants”).        Defendant Danita

Weary, M.D. (“Dr. Weary”) has not joined this Motion.          The


                                     1
   Case 5:19-cv-00103-DCB-MTP Document 216 Filed 09/07/21 Page 2 of 7



Moving Defendants and Dr. Weary are referred to collectively

herein as the “Defendants”.     The Court having examined the

Motion, the parties’ submissions, the record, and the applicable

legal authority, and being informed in the premises, finds as

follows:

                              Background

     On October 15, 2019, Raymond James Trust, N.A., Trustee of

E. C. Care Trust, a Louisiana Trust (“Plaintiff”), filed this

action against Defendants.     [ECF No. 1].   Plaintiff alleges,

among other things, negligence, breaches of the standard of

care, and failure to supervise during and after delivery of the

infant, E.C.    Id.   According to the Complaint, Defendants’

inadequate care of E.C. caused the infant to suffer a grave

brain injury.    Id. ¶ 39.   With respect to hypothermic or cooling

therapy, the medical treatment at issue in the Motion, Plaintiff

alleges in its Complaint that E.C.’s umbilical cord blood gas

reading collected at birth revealed a severe acid/base

imbalance.   Plaintiff contends that the abnormal lab values,

along with E.C.’s need for fourteen (14) minutes of

resuscitation after birth, should have indicated to the nursing

staff and physicians that E.C. needed (i) head cooling to

minimize brain damage, and (ii) a transfer to a facility with a
                                2
      Case 5:19-cv-00103-DCB-MTP Document 216 Filed 09/07/21 Page 3 of 7



higher level of care.       Id. ¶ 26.       Plaintiff further alleges that

the pediatrician, Dr. Jennifer Russ (previously dismissed from

this lawsuit by agreement of the parties [ECF No. 80]), and the

hospital staff failed to communicate about E.C.'s traumatic

birth. 1   [ECF No. 1] ¶ 26.

       The Moving Defendants frame the issue for the Court’s

review as being limited to a simple question of causation in




1   The Complaint alleges in relevant part:

26. Newborn E.C. also had an umbilical cord ABG collected not
long after birth, which showed a serious acid/base imbalance
with a critical pH of 6.84, PCO2 of 56, PO2 of 26, and base
excess of -24.3. Despite these critical lab values, there is no
indication in the record that these lab values were communicated
to any physician. Requiring resuscitation for 14 minutes after
birth and having a pH of 6.84 with a base excess of -24.3 should
have been an indication to the nursing staff and physicians that
E.C. needed head cooling to minimize any brain damage and she
needed transfer to a higher level of care. Dr. Jennifer Russ and
the hospital staff failed to communicate about E.C.' s traumatic
birth, and Dr. Russ did not come to check on baby E.C. until the
next morning.

27. E.C was transitioned from the radiant warmer to an open crib
almost 7 hours after birth. Records do not support that Dr.
Russ was notified about E.C.' s birth or the critically abnormal
ABG results. Baby E.C. had a stocking cap placed on her head
instead of a cooling cap. This contributed to her severe brain
injury.

Complaint, [ECF No. 1] at 7, ¶¶ 26-27 (emphasis in the
original).

                                        3
   Case 5:19-cv-00103-DCB-MTP Document 216 Filed 09/07/21 Page 4 of 7



fact:   whether there is “an adequate factual basis for the claim

that E.C. would have been sent to the hospital in Alexandria and

started receiving hypothermia therapy within six hours after

birth if a hospital nurse had made a phone call to one of the

pediatricians.”    Memorandum in Support of the Motion, [ECF No.

130] at 6.    The Moving Defendants argue that, given the

deposition testimony of two pediatricians, Drs. Russ and Weary,

Plaintiff cannot factually substantiate a failure to notify

claim, and summary judgment is therefore appropriate.        Id. at 8.

                  Summary Judgment Standard

     Summary judgment is appropriate, pursuant to Rule 56 of the

Federal Rules of Civil Procedure, “if the movant shows that

there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” FED. R. CIV.

P. 56(a).    An issue of material fact is genuine if a reasonable

jury could return a verdict for the non-movant.        Anderson v.

Liberty Lobby, 477 U.S. 242, 248 (1986).      “Factual disputes that

are irrelevant or unnecessary will not be counted.”        Id.   A

party cannot defeat a properly-supported summary judgment motion

by directing the Court to conclusory allegations or presenting

only a scintilla of evidence.     Lincoln v. Scott, 887 F.3d 190,

195 (5th Cir. 2018).
                                   4
   Case 5:19-cv-00103-DCB-MTP Document 216 Filed 09/07/21 Page 5 of 7



     The evidence must be reviewed in a light most favorable to

the nonmoving party.   Vann v. City of Southaven, Miss., 884 F.3d

307, 309 (5th Cir. 2018); Sierra Club, Inc. v. Sandy Creek

Energy Assocs., L.P., 627 F.3d 134, 138 (5th Cir. 2010).         The

Court neither assesses credibility nor weighs evidence at the

summary-judgment stage.    Wells v. Minnesota Life Ins. Co., 885

F.3d 885, 889 (5th Cir. 2018).     Summary judgment must be

rendered when the nonmovant “fails to make a showing sufficient

to establish the existence of an element essential to that

party’s case, and on which that party will bear the burden of

proof at trial.”   Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986).

                              Discussion

     The Court’s review of this record leads to a conclusion

that there are too many moving pieces and unclear facts, some of

which are in dispute, for partial summary judgment regarding the

lack of transfer for hypothermic treatment to be appropriate at

this time.   On this record, it is not clear to the Court that

the issue for review is as simple as the Moving Defendants

assert.   For example, while the parties do not dispute the fact

that E.C.’s cord blood gas results were abnormally low (Motion ¶

2 at 2), there appears to be no agreement regarding what effect
                                5
     Case 5:19-cv-00103-DCB-MTP Document 216 Filed 09/07/21 Page 6 of 7



this information would have on a physician’s evaluation of the

need for hypothermic or cooling therapies.         Both pediatricians

testified that they did not receive E.C.’s cord blood gas

results.    Russ Depo., 42:8-19 [ECF No. 129-1] at 27; Weary

Depo., 20:19-22 [ECF No. 129-5] at 6; see also Russ

Interrogatory Response No. 3 [ECF No. 129-2] at 2.          The

deposition testimony of E.C.’s nursery nurse, Ann Hollowell,

reveals that she never received the cord blood gas results

either.    Hollowell Depo., 25:1-5, 26:2-10 [ECF No. 158-2] at 6-

7.   Nurse Hollowell also testified that the Hospital had no

written policy for cooling criteria in 2015 (which was confirmed

by the Hospital’s 30(b)(6) deponent), she did not know what

passive cooling was, and she had not received in-depth training

on the symptoms of hypoxic ischemic encephalopathy (HIE) in

infants.    Hollowell Depo., 12:25 – 14:16 [ECF No. 158-2] at 2-4;

Id. 24:2-8 [ECF No. 158-2] at 5; Hospital 30(b)(6) Depo., 93:5-

12 [ECF No. 158-4] at 7.      In short, this record suggests that,

due to a lack of training and information, Nurse Hollowell never

was in a position to make that “phone call to one of the

pediatricians.”     Memorandum in Support of the Motion, [ECF No.

130] at 6.    The fact questions regarding training, supervision,

communication, medical evaluations, and hypothermic treatment
                                6
   Case 5:19-cv-00103-DCB-MTP Document 216 Filed 09/07/21 Page 7 of 7



decisions are so intertwined that it would be imprudent for this

Court to distill the question for review down to whether there

is factual support to prove the likely result of a phone call

that never could happen.    Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 255, 106 S. Ct. 2505, 2513–14, 91 L. Ed. 2d 202

(1986)(“Neither do we suggest that the trial courts should act

other than with caution in granting summary judgment or that the

trial court may not deny summary judgment in a case where there

is reason to believe that the better course would be to proceed

to a full trial.”).   For now, the Court is not persuaded that

the Moving Defendants are entitled to judgment as a matter of

law on the facts presented.

     ACCORDINGLY,

     IT IS HEREBY ORDERED AND ADUDGED that the Moving

Defendants’ Motion for Partial Summary Judgment Regarding Lack

of Transfer for Hypothermic Treatment [ECF No. 129] is DENIED.

     SO ORDERED AND ADJUDGED this 7th day of September 2021.



                                           /s/    David Bramlette
                                        UNITED STATES DISTRICT JUDGE




                                   7
